Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 11/3/2020 have been entered. Claims 1-15 have been cancelled. Claims 16-35 have been newly added. This leaves claims 16-35 presently active and pending.
Claim Objections
Claim 16 is objected to because of the following informalities:  the acronym “NSSC” should be spelled out for the first instance of usage, with parenthesis denoting the acronym.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 20, 24-26, 31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiser et al. (EP 2022891 A2, English translation attached) in view of Hansen et al. (US 5,603,804).
Regarding claims 16, 21, 33, and 34, Kleiser teaches a method of making a paper, board, tissue, and other fibrous web(s), by pressing a web with an extended press nip (Kleiser 1st, 13th para), where the line load in the extended press nip is 100-3000 kN/m (Kleiser 13th para), and the web is subjected to a peak pressure of greater than 7 MPa (70 bar) (Kleiser 19th para). 
Kleiser is silent with respect to the pulp for forming the paper web being formed from NSSC pulp, at an amount of at least 70% by dry weight, and to the paper specifically being a containerboard (corrugated board, per Applicant’s as-published paragraph 8).
Kleiser and Hansen are related in the field of papermaking. Hansen teaches utilizing recycled NSSC (neutral sulfite semichemical) pulp (Hansen col. 2, ln 39-45)  to form linerboard/corrugated medium (i.e. equivalent to Applicant’s containerboard), as this process provides a corrugated paperboard with improved compression strength (Hansen col. 1, ln 35-44). Hansen further teaches that the pulp used may be fully recycled NSSC pulp (i.e. 100%) (Hansen claim 8).  It would be obvious to one of ordinary skill in the art to modify the method of Kleiser to utilize recycled NSSC pulp as the paper making substance of Kleiser because this would provide the paperboard of Kleiser with improved compressive strength. It would further be obvious to one of ordinary skill in the art that the paper of Kleiser would be useable as the claimed ‘containerboard’ as taught by Hansen.
Regarding claims 20 and 31, Kleiser in view of Hansen teaches a method of making a corrugated paperboard (containerboard) as above for claim 16. Kleiser further teaches that the length in the extended nip press is 120-800 mm (Kleiser 11th para). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the length taught by Kleiser in view of Hansen overlaps with the instantly claimed length and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 24, Kleiser in view of Hansen teaches a method of making corrugated paperboard (containerboard) as above for claim 16. Kleiser further teaches that the extended press nip may be a shoe press (Kleiser 30th para).
Regarding claims 25 and 26, Kleiser in view of Hansen teaches a method of making corrugated paperboard (containerboard) as above for claim 16. Kleiser further teaches that the line load of the extended nip press is 100-3000 kN/M. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the line load taught by Kleiser in view of Hansen overlaps with the instantly claimed line load and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claims 17, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiser in view of Hansen as applied to claim 1 above, and further in view of Lucisano “On Heat and Paper: From Hot Pressing To Impulse Technology” (attached).
Regarding claims 17, 27, and 28, Kleiser in view of Hansen teaches a method of making corrugated paperboard (containerboard) as above for claim 16.
Kleiser in view of Hansen is silent with respect to subjecting the web to a press impulse of at least 102 kPa*s.
Kleiser in view of Hansen and Lucisano are related in the field of papermaking. Lucisano teaches impulse drying, a one-step combination of wet-pressing the web and drying via a felt-covered shoe press and a heated solid roll (Lucisano §2, pg 6) with a dryer temperature of 200-450°C, mechanical pressure of 1000-5000 kPa, and a residence time of 0.005-0.05 seconds, which overlaps with the claimed range of least 102 kPa*s (Lucisano Table 1), e.g. a pressure of 5000 kPa * 0.05s = 250 kPa*s.  Lucisano further notes that these ranges utilize less energy than conventional drying, provide the paper with improved mechanical properties, and provide the paper with better surface properties (Lucisano §2, pg 7). It would be obvious to one of ordinary skill in the art to utilize and impulse drying combination pressing step of the web in the extended nip press process of Kleiser in view of Hansen, with a pressure of 1000-5000 kPa and a residence time of 0.005-0.05 s, as taught by Lucisano because this would yield a process which requires less energy while providing the final paper product with improved mechanical and surface properties. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the press impulse taught by Kleiser in view of Hansen and Lucisano overlaps with the instantly claimed press impulse and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claims 18, 19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable Kleiser in view of Hansen as applied to claim 6 above, and further in view of Niskanen (US 4,889,598).
Regarding claims 18, 19, 29, and 30, Kleiser in view of Hansen teaches a method of making corrugated paperboard (containerboard) as above for claim 16.
Kleiser in view of Hansen is silent with respect to the web temperature being at least 45°C.
Kleiser in view of Hansen and Niskanen are related in the field of papermaking. Niskanen teaches a papermaking process in which the temperature of the web is increased to about 60-90°C via steam box prior to entry into a nip press to increase dewatering of the web during pressing via reducing the viscosity of the water present in the web (Niskanen col. 5, ln 6-10, 42-50). It would be obvious to one of ordinary skill in the art to include a steam box to heat the web prior to entry into a nip press in the process of Kleiser in view of Hansen as taught by Niskanen because a providing a steam box prior to the nip such that the web has a temperature of 60-90°C on entering the nip yields a decrease in the viscosity of water, thereby increasing the nip presses ability to dewater the web.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the web temperature taught by Kleiser in view of Hansen and Niskanen overlaps with the instantly claimed web temperature and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claims 22, 23, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiser in view of Hansen as applied to claim 16 above, and further in view of Wildlock et al. (US 2010/0024998).
Regarding claim 22, Kleiser in view of Hansen teaches a method of making corrugated paperboard (containerboard) as above for claim 16.
Kleiser in view of Hansen is silent with respect to the density of the containerboard being greater than 725 kg/m3.
Kleiser in view of Hansen and Wildlock are related in the field of making paperboard. Wildlock teaches a paper laminate should have a density ranging from about 150-800 kg/m3 (Wildlock abs, para 27, 38, 44, 48) to achieve the desired compression strength and/or bend resistance (Wildlock para 3). It would be obvious to one of ordinary skill in the art to form the paperboard of Kleiser in view of Hansen to have a density from about 150-800 kg/m3 as taught by Wildlock because this would give the paperboard of Kleiser in view of Hansen improved compression strength and/or bend resistance.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the density taught by Kleiser in view of Hansen and Wildlock overlaps with the instantly claimed density and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 23 and 32, Kleiser in view of Hansen teaches a method of making corrugated paperboard (containerboard) as above for claim 16.
Kleiser in view of Hansen is silent with respect to the SCT index per ISO 9895 being 37 Nm/g or more.
Kleiser in view of Hansen and Wildlock are related in the field of making paperboard. Wildlock teaches a paperboard with a SCT index per ISO 9895 of from about 20-50 Nm/g, noting that this yields a paperboard with improved compression strength (Wildlock para 42, 44, 46). It would be obvious to one of ordinary skill in the art to modify the paperboard of Kleiser in view of Hansen to have an SCT index value of 20-50 Nm/g as taught by Wildlock because this yields a paperboard with improved compressive strength.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the SCT index taught by Kleiser in view of Hansen and Wildlock overlaps with the instantly claimed SCT index and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claim 35, Kleiser in view of Hansen teaches a method of making corrugated paperboard (containerboard) as above for claim 16.
Kleiser in view of Hansen is silent with respect to the grammage of the containerboard being 100-200 g/m2.
Kleiser in view of Hansen and Wildlock are related in the field of making paperboard. Wildlock teaches a paper laminate should have a grammage ranging from about 80-1500 g/m2 (Wildlock abs, para 27, 38, 44, 48) to achieve the desired compression strength and/or bend resistance (Wildlock para 3). It would be obvious to one of ordinary skill in the art to form the paperboard of Kleiser in view of Hansen to have a grammage ranging from about 80-1500 g/m2  as taught by Wildlock because this would give the paperboard of Kleiser in view of Hansen improved compression strength and/or bend resistance.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the grammage taught by Kleiser in view of Hansen and Wildlock overlaps with the instantly claimed grammage and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/2/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781